Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lane, J.), rendered March 28, 1984, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review the issue of the sufficiency of his plea allocution (see, People v Pellegrino, 60 NY2d 636) and, in any event, reversal in the interest of justice is not warranted (see, People v Harris, 61 NY2d 9).
Furthermore, by having failed to contest the constitutionality of his prior felony conviction, the defendant waived his claim that the predicate conviction was unconstitutionally obtained (CPL 400.21; People v Oliver, 63 NY2d 973; People v Mumit, 106 AD2d 411). Mangano, J. P., Bracken, Niehoff, Kooper and Spatt, JJ., concur.